Name: Council Regulation (EEC) No 1297/85 of 23 May 1985 amending Regulation (EEC) No 1223/83 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 No L 137 / 127 . 5 . 85 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1297 / 85 of 23 May 1985 amending Regulation (EEC) No 1223 / 83 on the exchange rates to be applied in agriculture Whereas a measure adapting the rates must allow for the effects of adaptation , particularly on prices , and for current conditions in the Member States concerned ; Whereas , on this occasion , all the representative rates can conveniently be republished together in a single text , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543 / 73 ( 2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Monetary Committee , Whereas the representative rates now in force were fixed by Regulation (EEC) No 1223 / 83 ( 5 ), as last amended by Regulation (EEC) No 855 / 84 ( 6 ); whereas new representative rates , more closely reflecting current economic conditions , are now needed for the French franc , the Greek drachma and the Italian lira ; whereas , furthermore , the date on which the new rate takes effect should be advanced for the seeds sector in Belgium and Denmark; Article 1 1 . The Annexes to Regulation (EEC) No 1223 / 83 are hereby replaced by the Annexes to this Regulation . 2 . Wherever they do not conflict with the provisions of this Regulation , all provisions establishing representative rates previously adopted shall remain valid . Article 2 This Regulation shall enter into force on 27 May 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE H OJ No 106 , 30 . 10 . 1962 , p . 2553 / 62 . ( 2 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 74 . ( 4 ) OJ No C 94 , 15 . 4 . 1985 . ( 5 ) OJ No L 132 , 21 . 5 . 1983 , p. 33 . ( 6 ) OJ No L 90 , 1 . 4 . 1984 , p. 1 . No L 137 / 2 Official Journal of the European Communities 27 . 5 . 85 ANNEX I BELGIUM/LUXEMBOURG 1 ECU = 46,4118 Belgian francs / Luxembourg francs . For the seeds sector , this rate shall apply as from 1 July 1985 . ANNEX II DENMARK 1 ECU = 8,41499 Danish kroner . For the seeds sector , this rate shall apply as from 1 July 1985 . ANNEX III FEDERAL REPUBLIC OF GERMANY 1 . 1 ECU = 2,38516 German marks . 2 . However : ( a ) with regard to the milk and milk products sector , the following rate shall apply : 1 ECU = 2,41047 German marks ; ( b ) with regard to the cereals sector , the following rate shall apply : 1 ECU = 2,39792 German marks . ANNEX IV FRANCE 1.1 ECU = 7,10590 French francs . This rate shall apply in the pigmeat and wine sectors and from 27 May 1985 for the milk and milk products sector . 2 . 1 ECU = 7,00089 French francs . This rate shall apply from :  27 May 1985 for the beef and veal , and sheepmeat and goatmeat sectors ,  1 July 1 985 for the sugar and isoglucose sector , and for durum wheat and durum wheat groats and meal ,  1 August 1985 for the cereals sector , except durum wheat and durum wheat groats and meal , and for the eggs and poultry , egg albumin and milk albumin sectors ,  1 January 1986 for the fishery products sector ,  1 July 1986 for the seeds sector ,  the beginning of the 1985 / 86 marketing year for the other products for which there is a marketing year which has not yet begun on 27 May 1985 ,  27 May 1985 in all other cases . 27 . 5 . 85 No L 137 / 3Official Journal of the European Communities ANNEX V GREECE 1 ECU = 102,345 Greek drachmas . This rate shall apply from :  27 May 1985 for the milk and milk products , beef and veal , and sheepmeat and goatmeat sectors ,  1 July 1985 for the sugar and isoglucose sector , and for durum wheat and durum wheat groats and meal ,  1 August 1985 for the cereals sector , except durum wheat and durum wheat groats and meal , and for the eggs and poultry , egg albumin and milk albumin , and pigmeat sectors ,  1 January 1986 for the tobacco and fishery products sectors ,  1 July 1986 for the seeds sector ,  the beginning of the 1985 / 86 marketing year for other products for which there is a marketing year which has not yet started on 27 May 1985 ,  27 May 1985 in all other cases . ANNEX VI IRELAND 1 ECU = 0,750110 Irish pound . For the seeds sector , this rate shall apply as from 1 July 1986 . ANNEX VII ITALY 1 ECU = 1 482,00 Italian lire : This rate shall apply from:  27 May 1985 for the milk and milk products , beef and veal , and sheepmeat and goatmeat sectors ,  1 July 1985 for the sugar and isoglucose sector , and for durum wheat and durum wheat groats and meal ,  1 August 1985 for the cereals sector , except durum wheat and durum wheat groats and meal , and for the eggs and poultry , egg albumin and milk albumin , and pigmeat sectors ,  1 January 1986 for the fishery products sectors ,  1 July 1986 for the seeds sector ,  the beginning of the 1985 / 86 marketing year for other products for which there is a marketing year which has not yet started on 27 May 1985 ,  27 May 1985 in all other cases . No L 137 / 4 Official Journal of the European Communities 27 . 5 . 85 ANNEX VIII NETHERLANDS 1 . 1 ECU = 2,68749 Dutch guilders . 2 . However : ( a ) with regard to the milk and milk products sector , the following rate shall apply : 1 ECU = 2,71620 Dutch guilders ; ( b ) with regard to the cereals sector , the following rate shall apply : 1 ECU = 2,70178 Dutch guilders . ANNEX IX UNITED KINGDOM 1 ECU = 0,618655 pound sterling .